DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/117,170, for a BRACKET AND ONOARD DEVICE ATTACHMENT STRUCTURE, filed on 12/10/2020.  Claims 1-15 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8 and 10-12 s/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (U.S. Pub. 2016/0348833) in view of Kataishi et al. (U.S. Pat. 10,870,401).
Regarding claim 1, Peterson teaches a bracket for fixing an onboard device to a window glass employed in a vehicle, the bracket comprising: a plurality of bracket pieces, each configured to be adhered to the window glass (bottom can be attached to a window pane since it has a supporting surface); a coupling portion configured to couple together adjacent bracket pieces of the bracket pieces so as to allow relative movement therebetween; and an engaging portion provided at each of the bracket pieces so as to enable a plurality of engagement portions provided at the onboard device to engage with the respective engaging portions, but does not teach that the bracket is made of resin.  Kataishi, however, teaches a bracket (20) made of resin material in order to provide a structurally solid bracket that is capable of holding various objects.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to construct the bracket made of resin  in order to conserve costs, yet be sturdy, and further, it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.






[AltContent: textbox (curved portion)][AltContent: textbox (engaging portion)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (engaging portion)][AltContent: arrow][AltContent: textbox (coupling portion)][AltContent: arrow][AltContent: textbox (bracket piece)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    277
    622
    media_image1.png
    Greyscale


[AltContent: textbox (bracket piece)]


Regarding claim 2, Peterson and Kataishi teach the bracket of claim 1, wherein the coupling portion includes a deformable portion capable of elastic deformation. 
Regarding claim 3, Peterson and Kataishi teach the bracket of claim 2, wherein the deformable portion is a curved portion capable of bending deformation.
Regarding claim 6, Peterson and Kataishi teach the bracket of claim 1, wherein adjacent bracket pieces of the bracket pieces are coupled together by a plurality of the coupling portions (only one shown above but coupling portions can be located in both slots 20 and 22).
Regarding claim 7, Peterson and Kataishi teach the bracket of claim 2, wherein adjacent bracket pieces of the bracket pieces are coupled together by a plurality of the coupling portions.

Regarding claim 10, Peterson and Kataishi teach the bracket of claim 1, wherein: adjacent bracket pieces of the bracket pieces are coupled together by a plurality of the coupling portions (26), which have the same shape as each other; and adjacent coupling portions of the coupling portions are disposed symmetrically with each other.
Regarding claim 11, Peterson and Kataishi teach the bracket of claim 2, wherein: adjacent bracket pieces of the bracket pieces are coupled together by a plurality of the coupling portions (26), which have the same shape as each other; and adjacent coupling portions of the coupling portions are disposed symmetrically with each other.
Regarding claim 12, Peterson and Kataishi teach the bracket of claim 3, wherein: adjacent bracket pieces of the bracket pieces are coupled together by a plurality of the coupling portions (26), which have the same shape as each other; and adjacent coupling portions of the coupling portions are disposed symmetrically with each other.
Claims 1-3, 6-8 and 10-12 s/are rejected under 35 U.S.C. 103 as being unpatentable over Gaviria (U.S. Pub. 2019/0387878) in view of Kataishi et al. (U.S. Pat. 10,870,401).
Regarding claim 1, Gaviria teaches a bracket for fixing an onboard device to a window glass employed in a vehicle, the bracket comprising: a plurality of bracket pieces, each configured to be adhered to the window glass (bottom can be attached to a window pane since it has a supporting surface); a coupling portion configured to couple together adjacent bracket pieces of the bracket pieces so as to allow relative movement therebetween; and an engaging portion (top) provided at each of the bracket pieces so as to enable a plurality of engagement portions provided at the onboard device to engage with the respective engaging portions, but does not teach that the bracket is made of resin.  Kataishi, however, teaches a bracket (20) made of resin material in order to provide a structurally solid 
[AltContent: textbox (coupling portion)]
[AltContent: textbox (engaging portion)][AltContent: arrow]
    PNG
    media_image2.png
    484
    555
    media_image2.png
    Greyscale

[AltContent: arrow]










[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (bracket piece)][AltContent: textbox (bracket piece)]



Regarding claim 3, Gaviria and Kataishi teach the bracket of claim 2, wherein the deformable portion is a curved portion capable of bending deformation.
Regarding claim 4, Gaviria and Kataishi teach the bracket of claim 2, wherein a thickness of the deformable portion is smaller than a thickness of the bracket pieces (see ex. Fig. 5).
Regarding claim 5, Gaviria and Kataishi teach the bracket of claim 3, wherein a thickness of the deformable portion is smaller than a thickness of the bracket pieces (see ex. Fig. 5).
Regarding claim 6, Gaviria and Kataishi teach the bracket of claim 1, wherein adjacent bracket pieces of the bracket pieces are coupled together by a plurality of the coupling portions.
Regarding claim 7, Gaviria and Kataishi teach the bracket of claim 2, wherein adjacent bracket pieces of the bracket pieces are coupled together by a plurality of the coupling portions.
Regarding claim 8, Gaviria and Kataishi teach the bracket of claim 3, wherein adjacent bracket pieces of the bracket pieces are coupled together by a plurality of the coupling portions.
Regarding claim 9, Gaviria and Kataishi teach the bracket of claim 4, wherein adjacent bracket pieces of the bracket pieces are coupled together by a plurality of the coupling portions.
Regarding claim 10, Gaviria and Kataishi teach the bracket of claim 1, wherein: adjacent bracket pieces of the bracket pieces are coupled together by a plurality of the coupling portions, which have the same shape as each other; and adjacent coupling portions of the coupling portions are disposed symmetrically with each other.
Regarding claim 11, Gaviria and Kataishi teach the bracket of claim 2, wherein: adjacent bracket pieces of the bracket pieces are coupled together by a plurality of the coupling portions, which have the same shape as each other; and adjacent coupling portions of the coupling portions are disposed symmetrically with each other.

Regarding claim 13, Gaviria and Kataishi teach the bracket of claim 4, wherein: adjacent bracket pieces of the bracket pieces are coupled together by a plurality of the coupling portions, which have the same shape as each other; and adjacent coupling portions of the coupling portions are disposed symmetrically with each other.
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 5950844 (bracket with coupling and engaging portions); 10081310 (bracket for vehicle windshield).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	March 12, 2022